

117 S1991 IS: Family Stability and Opportunity Vouchers Act of 2021
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1991IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Van Hollen (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize a new type of housing choice voucher to help achieve the goals of ending homelessness among families with children, increasing housing opportunities, and improving life outcomes of poor children.1.Short titleThis Act may be cited as the Family Stability and Opportunity Vouchers Act of 2021.2.Family stability and opportunity vouchersSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), as amended by section 101(b)(2)(B) of division Q of the Consolidated Appropriations Act, 2021 (Public Law 116–260), is amended by adding at the end the following:(22)Family stability and opportunity vouchers(A)DefinitionsIn this paragraph:(i)The term area of concentrated poverty means a census tract in which the poverty rate is not less than 30 percent, as most recently determined by the Bureau of the Census.(ii)The term at risk of homelessness has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).(iii)The term eligible family means a family that—(I)includes a pregnant woman or a child under the age of 6;(II)meets all applicable eligibility requirements under this subsection; and(III)is—(aa)homeless;(bb)unstably housed;(cc)living in an area of concentrated poverty; or(dd)at risk of displacement from—(AA)an opportunity area for children; or(BB)an area rapidly transitioning to become an opportunity area for children.(iv)The term high-performing school shall have the meaning given the term by the Secretary, using the best available evidence. (v)The term homeless has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).(vi)The term opportunity area for children shall have the meaning given the term by the Secretary, using the best available evidence.(vii)The term unstably housed, with respect to a family, means a family who—(I)is at risk of homelessness;(II)has moved not less than twice during the 12-month period ending on the date on which a public housing agency selects the family from a waiting list to receive assistance under this paragraph;(III)is living in a unit not accessible to a disabled family member;(IV)is fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking; or(V)is living in housing conditions that are dangerous or life-threatening.(B)Competitive award(i)In generalIn each fiscal year for which amounts are authorized to be appropriated under subparagraph (F), the Secretary shall provide assistance to public housing agencies on a competitive basis to be used for—(I)incremental vouchers for eligible families; and(II)additional fees for the cost to the public housing agencies of providing mobility-related services to eligible families.(ii)SelectionFor the second fiscal year in which the Secretary provides assistance under this paragraph, and each fiscal year thereafter, in selecting public housing agencies to receive assistance under this paragraph, the Secretary shall—(I)consider the performance of public housing agencies in implementing this paragraph; and(II)give preference to public housing agencies that partner with organizations that provide home visiting services, such as the services authorized under section 511 of the Social Security Act (42 U.S.C. 711) or locally funded initiatives, if those services are available in the service area of the public housing agency.(C)Services required to be offered to families receiving vouchers(i)In generalA public housing agency that receives assistance under this paragraph—(I)shall offer, to each eligible family that the agency selects to receive a voucher, mobility-related services to help the family move to an opportunity area for children with access to—(aa)a high-performing school; or(bb)high-quality childcare and early education;(II)may not require an eligible family to participate in the mobility-related services described in subclause (I) as a condition of receipt of a voucher; and(III)shall adopt mobility-related policies, to be specified by the Secretary.(ii)Minimum assortment of services and policiesThe Secretary shall establish a minimum assortment of types of mobility-related services that a public housing agency shall offer, and mobility-related policies that a public housing agency shall adopt, under clause (i) based on promising practices and evidence of the effectiveness of the services and policies.(iii)Specific servicesThe types of mobility-related services required to be offered under clause (i)—(I)shall include a customized approach to enable a successful transition to opportunity areas for children; and(II)may include counseling and continued supportive services for families.(iv)Opportunity areas for children; high-performing schools; high-quality child care and early educationThe Secretary shall establish criteria for areas, schools, and child care and early education to qualify as opportunity areas for children, high-performing schools, and high-quality child care and early education, respectively.(v)Manner of providing servicesA public housing agency may provide mobility-related services as required under clause (i) directly or through a local partnership or contract.(D)Other requirements(i)TurnoverUpon turnover of a voucher issued by a public housing agency using assistance received under this paragraph, the public housing agency shall issue the voucher to another eligible family under this paragraph.(ii)Recapture and reallocation by SecretaryIf a public housing agency that receives assistance to be used for vouchers under this paragraph determines that it no longer has an identified need for the assistance, the public housing agency shall notify the Secretary, who may recapture the assistance and reallocate the assistance in accordance with this paragraph.(iii)Relation to other lawsNotwithstanding any other provision of law, with respect to a voucher authorized under this paragraph—(I)the Secretary may not waive any provision of this paragraph or subsection (r); and(II)subsection (b) of section 16 shall apply, except as provided under subsection (d) of that section.(E)Implementation(i)DefinitionsNot later than 180 days after the date of enactment of this paragraph, the Secretary shall publish a notice for public comment in the Federal Register that includes any definitions or other specifications required or authorized under this paragraph.(ii)Allocation of funding(I)Initial yearFor the first fiscal year for which amounts are appropriated to be provided to public housing agencies for incremental vouchers under this paragraph, the Secretary shall allocate the amounts to public housing agencies not later than 2 years after the date on which the amounts are appropriated.(II)Subsequent yearsFor any fiscal year after the fiscal year described in subclause (I), the Secretary shall allocate amounts to public housing agencies for incremental vouchers under this paragraph not later than 180 days after the date on which the amounts are appropriated.(F)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of fiscal years 2022 through 2026 such sums as may be necessary to provide assistance to public housing agencies under this paragraph to be used for—(i)not more than 100,000 incremental vouchers each fiscal year, as described in subparagraph (B)(i)(I);(ii)fees for the cost of administering the incremental vouchers described in subparagraph (B)(i)(I); and(iii)additional fees for mobility-related services, as described in subparagraph (B)(i)(II)..